DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/935933 filed on July 22, 2020 in which Claims 1-8 are presented for examination.

Status of Claims
Claims 1-8 are pending, of which claims 1-8 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the failure influence range" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (US Patent Application 2015/0358215) in view of Yushina (US Patent Application 2017/0212815).

Claim 1, Maeno teaches a system management method implemented by a computer, the method comprising: acquiring, based on operation status information, a failure risk for each of a plurality of devices coupled to a network, the plurality of devices including a plurality of physical devices and a plurality of virtual machines, each of the plurality of virtual machines being operated on any of the plurality of physical devices, the operation status information indicating the operation statuses of the plurality of devices, the failure risk indicating a possibility of failure (View Maeno ¶ 3, 29; shared risk factor); acquiring an influence range for each of the plurality of devices by using search route information associated with the each of the plurality of devices, the search route information indicating a link in a range to be affected by the failure, the influence range corresponding to a range based on the link indicated by search route information (View Maeno ¶ 37; calculate magnitude of influence); acquiring a first influence risk based on the failure risk acquired for a first device among the plurality of devices, the first device being a device associated with an analysis target device in the influence range among the plurality of devices, the analysis target device being a virtual device operated on a first physical device, the first influence risk indicating a possibility of the 
analysis target device being affected by a failure in another device, the first 
physical device being any of the plurality of physical devices (View Maeno Fig. 5 ¶ 49, 50; calculate influence for each risk factor); acquiring a second influence risk for a second physical device among the plurality of devices by using the failure risk acquired for a second device, the second physical device being a device other than the first physical device among the plurality of physical devices, the second device being a device to be associated with the analysis target device in the influence range when the 
analysis target device is moved from the first physical device to the second physical device, the second influence risk indicating a possibility of the analysis target device being affected by a failure in another device after being moved (View Maeno Fig. 5 ¶ 49, 50; calculate influence for each risk factor).  



However, Yushina teaches determining the second physical devices as a destination candidate of the analysis target when the second influence risk is lower than the first influence risk (View Yushina ¶ 59; physical machine has low probability of fault).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Maeno with determining the second physical devices as a destination candidate of the analysis target when the second influence risk is lower than the first influence risk since it is known in the art that a probability of fault can be determined (View Yushina ¶ 59).  Such modification would have allowed a lower probability of fault to determine the influence risk.
 
Claim 7 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 8 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Maeno further teaches wherein the determining is configured to determine, as the (View Maeno ¶ 9; influence calculation section). 
 

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Maeno further teaches the acquiring of the first influence risk being configured to, when the plurality of devices includes a plurality of first devices (View Maeno ¶ 85, 88; plurality of machines), calculate sum of a plurality of failure risks, each of the plurality of failure risks being the failure risk acquired for any of the plurality of first devices (View Maeno ¶ 49, 50; calculate risk factor), each of the plurality of first devices being one of the plurality of devices and including the analysis target device within the failure influence range (View Maeno ¶ 3, 29; shared risk factor). 


Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (US Patent Application 2015/0358215) in view of Yushina (US Patent Application 2017/0212815) and further in view of Maeno (US Patent Application 2015/0370886).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Maeno further teaches the determining is configured to determine the second physical device that is the destination of the analysis target device based on the number of a (View Maeno ¶ 85, 88; plurality of machine components).  

Maeno does not explicitly teach each of the plurality of third physical devices being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk.

However, Maeno (886) teaches each of the plurality of third physical devices being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk (View Maeno (886) ¶ 141, 144; influence degree). 
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Maeno with each of the plurality of third physical devices being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk since it is known in the art that a degree of influence can be determined (View Maeno (886) ¶ 141, 144).  Such modification would have allowed a third device to be used due to a lower risk influence.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Maeno further teaches the determining being configured to determine the second (View Maeno ¶ 85, 88; plurality of machine components).

Maeno does not explicitly teach the third physical device being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk.

However, Maeno (886) teaches the third physical device being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk (View Maeno (886) ¶ 141, 144; influence degree). 
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Maeno with the third physical device being another physical device in a communication route between the first physical device and the second physical device having the second influence risk lower than the first influence risk since it is known in the art that a degree of influence can be determined (View Maeno (886) ¶ 141, 144).  Such modification would have allowed a third device to be used due to a lower risk influence.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Maeno further teaches the acquiring of the first influence risk being configured to (View Maeno ¶ 37, 49, 50; influence calculation section).

Maeno does not explicitly teach the determining being configured to determine a destination of the analysis target device having the first influence risk exceeding a pre-movement influence risk threshold.

However, Maeno (886) teaches the determining being configured to determine a destination of the analysis target device having the first influence risk exceeding a pre-movement influence risk threshold (View Maeno (886) ¶ 141, 144; threshold). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Maeno with the determining being configured to determine a destination of the analysis target device having the first influence risk exceeding a pre-movement influence risk threshold since it is known in the art that an influence risk threshold can be determined (View Maeno (886)).  Such modification would have allowed a third device to be used due to a lower risk influence threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Stich (US Patent Application 2010/0205474) teaches failure probability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.